Exhibit 99.1 For Immediate Release Investor Contact: Dave Staples Media Contact: Meredith Gremel Executive Vice President& COO Vice President Corporate Affairs and Communications (616) 878-8793 (616) 878-2830 SpartanNash Announces First Quarter Fiscal Year 2016 Financial Results Reported First Quarter EPS from Continuing Operations was $0.27 per Diluted Share; Adjusted First Quarter EPS from Continuing Operations Improved 23 Percent to $0.54 per Diluted Share GRAND RAPIDS, MICHIGAN – May 25, 2016 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 16-week first quarter ended April 23, 2016. First Quarter Results Consolidated net sales for the 16-week first quarter were $2.28 billion compared to $2.31 billion in the prior year quarter as increases in the food distribution segment were offset by lower sales in the military and retail segments. Reported operating earnings were $21.7 million compared to $23.9 million for the prior year quarter primarily due to higher restructuring charges, partially offset by lower expenses resulting from productivity and efficiency initiatives and lower merger and integration expenses. Adjusted Earnings Before Interest, Taxes, Depreciation and Amortization (Adjusted EBITDA) increased to $68.0 million, or 3.0 percent of net sales, compared to $65.9 million, or 2.8 percent of net sales in the prior year quarter, primarily due to the improved margin, realization of cost reduction initiatives and merger synergies. Adjusted EBITDA is a non-Generally Accepted Accounting Principles (GAAP) financial measure. Please see the financial tables at the end of this press release for a reconciliation of Adjusted EBITDA to operating earnings, and a reconciliation of each non-GAAP financial measure to the most directly comparable measure prepared and presented in accordance with GAAP. Reported earnings from continuing operations for the first quarter were $10.0 million, or $0.27 per diluted share, compared to $10.4 million, or $0.28 per diluted share, in the prior year quarter. Adjusted earnings from continuing operations for the first quarter increased to $20.4 million, or $0.54 per diluted share, from $16.6 million, or $0.44 per diluted share, in the prior year quarter. Current year adjusted earnings from continuing operations exclude net after-tax charges of $0.27 per diluted share primarily related to restructuring activities associated with the Company’s retail store and warehouse rationalization plan as well as ongoing merger integration activities. Prior year adjusted earnings from continuing operations exclude net after-tax charges of $0.16 per diluted share related to restructuring, asset impairment, and merger integration and acquisition charges, partially offset by gains on sales of assets. Adjusted earnings from continuing operations is a non-GAAP operating financial measure. 1 “Our performance in the first quarter demonstrated our team's continued progress driving new business and achieving meaningful operational efficiencies and merger synergies,” stated Dennis Eidson, SpartanNash's President and Chief Executive Officer. “We are generally pleased with our adjusted earnings especially considering the challenging operating environment. Despite the challenges, we are encouraged by the continued growth of our independent customer base and the traction of our merchandising and marketing programs. We have a diverse pipeline of sales opportunities and remain committed to best serving our retail, distribution and military customers, as well as establishing new business relationships. Furthermore, we are pleased to have announced earlier this year an increase to our quarterly dividend for the 6th consecutive year.” Gross profit margin for the first quarter improved to 14.7 percent compared to 14.5 percent in the prior year quarter primarily due to certain favorable rebate programs that will not cycle until the second half of the year and the mix of business operations. Reported operating expenses for the first quarter were $312.6 million, or 13.7 percent of sales, compared to $312.4 million, or 13.5 percent of sales, in the same quarter last year. First quarter operating expenses would have been $295.7 million, or 13.0 percent of net sales, compared to $302.4 million, or 13.1 percent of net sales in the prior year quarter, if restructuring and merger integration charges were excluded from both periods. The lower adjusted expenses as a rate to sales were due to reduced: depreciation expense associated with fully depreciated assets, utilities due to milder winter weather, and operating costs resulting from productivity and efficiency initiatives.
